Citation Nr: 1145452	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-19 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, claimed as chronic venous insufficiency and hematoma.

2.  Entitlement to service connection for a neurological disorder associated with the Veteran's feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1955 to January 1958. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified at a September 2010 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

In December 2010 the Board reopened the Veteran's claim of entitlement to service connection for a bilateral foot disorder and remanded it to the RO/AMC for further development.  In July 2011 the Board referred this Veteran's claim for a medical expert opinion from a podiatrist with the Veterans Health Administration (VHA).

The Board notes that in a July 2008 rating decision the RO denied entitlement to service connection for bilateral neuropathy of the upper and lower extremities and that the Veteran did not appeal this decision.  However, to the extent that the Board reopened the Veteran's claim for a bilateral foot disorder this included any neurological condition associated with the Veteran's feet.  The issue of entitlement to service connection for a neurological disorder associated with the Veteran's feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a non-neurological bilateral foot disorder that was acquired in, is related to, or was aggravated by his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a non-neurological bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated November 2007, March 2008 and December 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

The record reflects that the Veteran was afforded a VA examination in February 2011.  The report from that examination reflects that the examiner reviewed the Veteran's medical records, recorded his current complaints, conducted an appropriate examination and rendered diagnoses consistent with the remainder of the evidence of record.  However, the examiner stated that he could not relate the Veteran's pedal condition to service without resorting to speculation.   To supplement that examination report the Board requested an expert medical opinion from a podiatrist with the Veterans Health Administration and an opinion consistent with the remainder of the evidence of record was obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for a bilateral foot disorders manifested by chronic venous insufficiency and a hematoma of the leg.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); see also Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran first claimed entitlement to service connection for "constantly sweating feet" in June 2011.  In an October 2001 rating decision the RO denied entitlement to service connection for a bilateral foot condition, finding that records were negative for reference to or reports of excessive sweating of the feet and that the record failed to show any other diagnosed foot disorders.  

In October 2007 the Veteran filed a claim for entitlement to a bilateral foot disorder.  In a February 2008 rating decision the RO continued their previous denial, finding that new and material evidence had not been submitted.  The Veteran submitted a Notice of Disagreement (NOD) in March 2008.  The RO issued a Statement of the Case (SOC) in June 2006 and the Veteran filed a Substantive Appeal (VA Form 9) in July 2008.  The Veteran's claim first came before the Board in December 2010, at which time the Board reopened it based on the submission of new and material evidence and remanded it for further development.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.

Veteran's service treatment records indicate that he was treated for calluses of the feet in March 1956 and athlete's foot in March 1958.  The Veteran's service record also indicates that he served for a period of time in Alaska and that he reported having normal feet during his November 1958 discharge examination.

Post-service private treatment records from November 1981 indicate a finding of superficial thrombophlebitis involving the saphenous system above the mid portion of the leg.  Records since then indicate a history of recurrent thrombophlebitis of the lower extremities.  Subsequent records from August 1999 indicate that the Veteran complained of itchy skin on the right lower extremity.  Examination revealed that the Veteran's skin was notable for multiple varicosities on the lower extremities and a diffuse erythemous papular rash with mild excoriation.  Edema was noted to the mid-shin.  The examiner diagnosed vasculitis of the lower extremities.  

Post-service VA treatment records are entirely negative for any condition relating to the Veteran's feet until January 2001, at which time the Veteran made an appointment to have a painful callus evaluated.  Varicosities were noted at the dorsum and ankle and pedal pulses were palpable.  A HAV deformity was noted on the Veteran's right foot with pressure-related lesions at the hallux and right second toe.  Records from June 2001 indicate that the Veteran reported a five to seven day history of left great toe pain.  At that time the Veteran reported that he had hallux valgus surgery in March 2001.  The examining nurse practitioner assessed the Veteran with possible gout, possible osteoarthritis and possible osteomyolitis.

Private treatment records from June 2001 reflect that the Veteran reported pain over his right foot.  On palpation the Veteran's first metatarsophalangeal joint was tender.  A prior bunionectomy was noted and there was no evidence of infection though soft tissue swelling and pain were present.  The evaluating physician's impression was probable gout.  

An April 2008 letter from one of the Veteran's private physicians indicates that the Veteran has been followed by that physician for numerous problems revolving around chronic venous insufficiency with recurrent venous ulcers and ulcerative colitis.  The physician noted that the Veteran had multiple venous ulcers treated through the 1980s and 1990s and had high ligation and stripping of his veins in the early 1990s.  It was noted that the Veteran continues to have problems with chronic venous insufficiency and recently developed a large hematoma on his right leg.  Venous ulcers on the Veteran's left leg were also noted.  Finally, the physician stated that the Veteran has had some problems with numbness of his toes, probably related to small vessel disease from a previous episode of frostbite many years ago.

In September 2010 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reported that he frequently had to stand in a pool of extremely cold water while in service and that he began getting "colds" in his feet.  He also reported that he currently has extreme varicosities in his feet and toes.  

The Veteran was afforded a VA examination in support of his claim in February 2011.  During that examination the Veteran reported that he has been seeing a vascular doctor who told him that his "foot problems" may be related to frostbite that occurred in service.  The Veteran stated that his feet get cold in the summer and winter and that he developed phlebitis several years ago.  Physical examination revealed no evidence of swelling, tenderness, instability, weakness or abnormal weight-bearing.  The right foot was noted to be painful on motion at the first metatarsophalangeal joint due to a prior surgery.  Both feet were manifested by multiple varicosities.  Light touch sensation and proprioception were normal bilaterally.  There was no finding of a skin abnormality.  The examiner stated that the Veteran had normal feet for his age.  The examiner did note the Veteran's statements that he experiences tingling and unusual sensations in his feet that bother him, but stated that he could not relate that condition to the Veteran's service without resorting to speculation.  It was suggested that a neurology consultation might be helpful on that issue.

In July 2011, the Board sought an advisory opinion from podiatrist from the Veterans Health Administration (VHA).  That opinion was received in September 2011.   The VHA podiatrist provided a written opinion wherein he indicated having reviewed the Veteran's claims file.  He noted that the Veteran was seeking entitlement to service connection for venous insufficiency of his feet and legs, numbness in his toes and the development of a hematoma, all claimed as a result of cold exposure to the Veteran's feet while on active duty.  The VHA specialist acknowledged that the Veteran had likely been exposed to cold conditions while stationed in Alaska and that the Veteran had subsequently been diagnosed with chronic venous insufficiency.  However, he found that the Veteran's bilateral chronic venous insufficiency and the development of a hematoma are not related to the Veteran's service, including to any frostbite experienced in service.  In so finding, the VHA provider noted that frostbite is an acute condition and does not lead to phlebitis, chronic venous insufficiency or venous valvular incompetence.  He also noted that a hematoma is an acute condition and that frostbite is not a known cause of hematoma, particularly fifty years later.  In his opinion, the VHA specialist addressed the opinions of both the Veteran's private physician and the VA examiner.  

After a thorough review of the entirety of the claims file the Board finds that entitlement to service connection for a chronic venous insufficiency and a hematoma of the leg, claimed as a bilateral foot disorder, is not warranted.  In so finding, the Board places the greatest probative weight on the VHA opinion from September 2011, which indicates that the Veteran's chronic venous insufficiency and hematoma of the leg are not related to the Veteran's period of service, including any frostbite experienced therein.  This report indicates a thorough review of the claims file and evidences a well-reasoned medical opinion.  Moreover, it discusses the other medical opinions contained in the claims file.  

In contrast, the sole evidence supporting the Veteran's claim of entitlement to service connection for chronic venous insufficiency and hematoma, claimed as a bilateral foot disorder, consists of his unsupported statements, and includes no reference to any clinical evidence to support a finding of service connection.  The Board acknowledges that the Veteran is competent to testify as to symptoms which are non-medical in nature or what comes to him through his senses.  However, as a lay person the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as discerning the etiology of chronic venous insufficiency or hematoma.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between the claimed condition and service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  The Veteran's lay statements are outweighed by the other evidence of record.

In sum, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to service connection for chronic venous insufficiency and hematoma, claimed as a bilateral foot disorder.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim of entitlement to service connection must be denied.



ORDER

Entitlement to service connection for chronic venous insufficiency and hematoma of the leg, claimed as a bilateral foot disorder, is denied.  


REMAND

As mentioned above, when the Board reopened the Veteran's claim of entitlement to service connection for a bilateral foot disorder this also encompassed any foot disorders which may be neurological in nature.  The Board finds that additional development is necessary with respect to that aspect of the Veteran's claim.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

The Veteran's private physician, in an April 2008 letter, stated that the Veteran has had some problems with numbness of his toes, probably related to small vessel disease from a previous episode of frostbite many years ago.  Moreover, the VA examination who performed the Veteran's February 2011 VA examination stated that the Veteran reported tingling and unusual sensations on his feet and advised that a neurological consultation be scheduled.  Unfortunately, the September 2011 advisory opinion from podiatrist from the Veterans Health Administration (VHA) failed to address this issue.  Instead, he incorrectly stated that the issue was no on appeal.  

The extent to which the Veteran may have a neurological disorder associated with his feet is still unclear.  Moreover, the Board notes that to date, the Veteran has not been afforded a VA examination specifically in connection with that issue, and that the evidence of record is insufficient for the Board to render a decision.  The Veteran is competent to testify as to the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  His testimony and the accompanying evidence are sufficient to require VA to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

In order to give the appellant every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the appellant will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Lowell VA Outpatient Clinic and the Boston VA Medical Center and request all medical records pertaining to the Veteran from December 2010 to the present.  If the Veteran indicates that he has received any additional treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA neurological examination in support of his claim of entitlement to service connection for neurological disorder associated with his feet.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims folder should be made available to and be reviewed by the examiner prior to the examination.  Following a thorough evaluation the examiner is asked to determine whether or not the Veteran has any neurological disorder associated with his feet.  If so, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such disorder began in service or is proximately due to or the result of service or any event or injury in service, including the Veteran's claimed in-service exposure to cold and possible frostbite.  A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  

3.  When all of the requested development above has been completed the case should be reviewed based on any additional evidence submitted.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


